Citation Nr: 0200766	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  99-18 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for gout.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.    


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1963 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for arthritis, gout, 
sinusitis, and headaches in a December 1982 rating decision.  
The Board denied each claim in its January 1985 decision on 
appeal.  

3.  The RO found no new and material evidence to reopen the 
service connection claim for gout and sinusitis in an August 
1994 rating decision.  The veteran did not perfect an appeal 
of that decision after receiving notice of the action.  

4.  Evidence received since the January 1985 Board decision, 
with respect to the claim for arthritis and headaches, and 
since the August 1994 RO decision, with respect to the claim 
for gout and sinusitis, is new and so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The January 1985 Board decision, with respect to the 
claim for arthritis and headaches, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

2.  The August 1994 RO decision, with respect to the claim 
for gout and sinusitis, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).

3.  New and material evidence has been received to reopen the 
claims for service connection for arthritis, gout, sinusitis, 
and headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1999 rating decision, July 1999 statement of the case, 
and September 2001 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letters dated in April 2001 and May 2001, the RO discussed 
the enactment and impact of the VCAA, advised the veteran of 
the evidence already of record, and solicited either 
additional evidence or authorizations to obtain evidence.  

With respect to the duty to assist, the Board finds that the 
evidence of record is sufficient to adjudicate the issue of 
whether there is new and material evidence to reopen the 
veteran's claims.  Therefore, proceeding to address that 
issue will not prejudice the veteran.  The Board notes that 
the new regulations redefine "new and material evidence" 
and clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  The veteran submitted his 
claim in July 1998.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


New and Material Evidence to Reopen

The veteran originally sought service connection for 
disorders including arthritis, gout, sinusitis, and headaches 
in September 1982.  The RO denied service connection for each 
disorder in a December 1982 rating decision, which the 
veteran timely appealed.  The Board's January 1985 decision 
also denied service connection for each disorder.  Therefore, 
the Board's January 1985 decision, which subsumes the prior 
RO decision, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2001).

Thereafter, in April 1993, the veteran attempted to reopen 
his claim for service connection for disorders including gout 
and sinusitis.  In an August 1994 rating decision, the Board 
found no new and material evidence to reopen the claim.  The 
veteran failed to timely appeal that decision after receiving 
notice of the action.  Therefore, the RO's decision of August 
1994 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The Board notes that, in its June 1999 rating decision, the 
RO reopened each of the veteran's claims but denied them on 
the merits.  However, the Board has jurisdiction under 
38 U.S.C.A. § 7104(b) to consider previously adjudicated 
claims only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Accordingly, the Board must initially determine on its own 
whether new and material evidence has been received to reopen 
the veteran's claims.  

In its January 1985 decision, the Board denied service 
connection for arthritis, gout, sinusitis, and headaches as 
not being shown in service as chronic disability or for many 
years thereafter.  The RO's August 1994 rating decision found 
no new and material evidence to reopen after considering 
additional service medical records and one VA medical record.        

Upon a review of the claims folder, the Board finds that 
there is new and material evidence to reopen the veteran's 
service connection claims.  Evidence received since the 
January 1985 Board decision and August 1994 rating decision 
includes private and VA medical records, service documents, 
personal documents, records from Union Pacific Railroad, and 
statements from the veteran and other lay persons.  Although 
some of this evidence is duplicative or not relevant to any 
disorder at issue, the lay statements from R.F. and C.B. are 
new and material within the meaning of 38 C.F.R. § 3.156(a).  
Both individuals stated that they knew the veteran and 
described witnessing symptoms related to each disorder at 
issue during and after service to the present.  Such 
information was not previously of record, relates 
specifically to the matter under consideration, and, when 
presumed credible, is significant to the claim when 
considered with all the evidence of record.  

Accordingly, the Board finds that there is new and material 
evidence.  38 C.F.R. 
§ 3.156(a).  Therefore, the claims are reopened.  38 U.S.C.A. 
§ 5108; Hodge, 155 F.3d at 1362.  However, as discussed in 
detail, below, the Board finds that additional development is 
necessary prior to adjudication of the veteran's claims on 
the merits.  Thus, a remand is required before further Board 
action.   



ORDER

As new and material evidence has been received, the claims 
for service connection for arthritis, gout, sinusitis, and 
headaches are reopened.  To that extent, the appeal is 
allowed.  


REMAND

As discussed above, the claims for service connection for 
arthritis, gout, sinusitis, and headaches are reopened.  
38 U.S.C.A. § 5108.  Therefore, the Board must now evaluated 
each claim based on all the evidence of record.  However, the 
Board finds that additional development is necessary before 
proceeding to adjudicate the claims.  

As discussed briefly above, the VCAA represents a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001)) became law.  Among other things, this law 
redefined VA's obligations with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

In compensation claims, the duty to assist also includes 
obtaining any relevant records held by a federal department 
or agency that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  When VA 
attempts to obtain records from a federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b).

The Board finds that a remand is required in this case due to 
the duty to assist provisions in the VCAA.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development.  In particular, 
securing additional evidence as discussed below may trigger 
the need for other development as provided by the VCAA. 

In May 2001, the veteran submitted a completed release of 
medical information listing Dr. P. Reusswig, Dr. J. Weiss, 
Dr. W. Saber, Dr. E. Wong, and Dr. S. Strauss as providers 
who had treated him for disorders at issue.  The veteran also 
requested that the RO obtain all of his treatment records 
from the Denver VA medical center.  Although some VA medical 
records and a statement from Dr. Weiss are of record, it 
appears that the veteran submitted those documents.  There is 
no indication that the RO attempted to secure the private and 
VA medical records as requested by the veteran.  As the Board 
has reopened the veteran's claims, a remand is required so 
that the RO may attempts to obtain these records as provided 
by the VCAA.  

In addition, during his November 2001 videoconference Board 
hearing, the veteran indicated that he had been in receipt of 
Social Security disability benefits since 1982.  No Social 
Security records are associated with the claims folder.  VA 
is obligated to review a thorough and complete record, such 
that it is required to obtain evidence from the Social 
Security Administration and to give that evidence appropriate 
consideration and weight.  Hayes v. Brown, 9 Vet. App. 67, 74 
(1996). 
On remand, the RO should attempt to secure these records as 
provided by law. 

Accordingly, this case is REMANDED for the following action:
1.  As authorized by the veteran, the RO 
should make attempts to secure medical 
records from Dr. P. Reusswig, Dr. J. 
Weiss, Dr. W. Saber, Dr. E. Wong, and Dr. 
S. Strauss, as set forth in the release 
of medical information completed by the 
veteran in May 2001.  Such attempts to 
obtain these records must proceed as 
provided by law.  If necessary, the RO 
should ask the veteran to complete 
another release of medical information 
for each provider with a current 
authorization from the veteran.  

2.  As provided by law, the RO should 
attempt to obtain from the Social 
Security Administration copies of records 
associated with the veteran's 1982 
disability benefits award and related 
medical records.   

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims for service connection 
for arthritis, gout, sinusitis, and 
headaches.  If the disposition of any 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



